  Case 4:20-cv-05640-YGR Document 588-5 Filed 05/04/21 Page 1 of 30




           EXHIBIT B
REDACTED VERSION OF DOCUMENT
     SOUGHT TO BE SEALED




REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                 Case 4:20-cv-05640-YGR Document 588-5 Filed 05/04/21 Page 2 of 30

     From:         Sheryline Chapman (sheryline@apple.com)
     To:           Matt Fischer (matt.fischer@apple.com), Peter Stern (peterstern@apple.com), Pete Distad
                    (pdistad@apple.com), Carson Oliver (carson_oliver@apple.com), Steve McGuigan (smcguigan@apple.com)
     CC:           Chris Campbell (cj_campbell@apple.com), Jason Enriquez (jason_enriquez@apple.com), Aji Mathai
                    (amathai@apple.com), Michael Barnes (michael_barnes@apple.com), Ryan Olson (ryan_olson@apple.com)
     BCC:
     Subject:     Netflix Presentation
     Attachments: NetflixUpdate_July2018.pdf;
     Sent:        07/21/2018 03:53:27 AM 0000 (GMT)

     Hi all,

     The presentation we shared yesterday is attached below. I want to reiterate that the 'What we could do' section is inclusive of
     pie in the sky ideas for completeness, and these ideas have not yet been approved.

     Michael is building out the voluntary churn analysis further following our meeting with Netflix today and will update the group
     on Monday. We’ll also be incorporating LTV and updating the breakeven analysis.

     Please reach out with any questions.

     Best,
     Sher




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                    APL-APPSTORE_06737767
                  Case 4:20-cv-05640-YGR Document 588-5 Filed 05/04/21 Page 3 of 30




      Netflix


      July 2018


                                                                                        Apple Confidential–Internal Use Only




CONFIDENTIAL                                                                          APL-APPSTORE_06737768
                       Case 4:20-cv-05640-YGR Document 588-5 Filed 05/04/21 Page 4 of 30




      Agenda


     IAP test
     Netflix areas of concern
     What we’re doing & what we could do
       App Store commerce platform
       Business and Editorial
       Marketing
     Discussion




                                                                                             Apple Confidential–Internal Use Only




CONFIDENTIAL                                                                               APL-APPSTORE_06737769
                 Case 4:20-cv-05640-YGR Document 588-5 Filed 05/04/21 Page 5 of 30




      IAP test



                                                                                       Apple Confidential–Internal Use Only




CONFIDENTIAL                                                                         APL-APPSTORE_06737770
                 Case 4:20-cv-05640-YGR Document 588-5 Filed 05/04/21 Page 6 of 30




      IAP test
      What we know




                                  117K
                       Free trial starts lost on App Store




                                                                                       Apple Confidential–Internal Use Only




CONFIDENTIAL                                                                         APL-APPSTORE_06737771
                                      Case 4:20-cv-05640-YGR Document 588-5 Filed 05/04/21 Page 7 of 30




      IAP test
      What we know

     30K
                                                         Lost trial starts during IAP test (App Store)



      23K




      15K
                26K
                             24K

       8K                                 16K         16K
                                                                      14K
                                                                                        9K
                                                                                                         7K
                                                                                                                    2K         1K               1K
       0K
            United Kingdom   France      Germany    Australia         Italy          Malaysia            Spain   Indonesia   Austria        Belgium


                                                                                                                                         Apple Confidential–Internal Use Only




CONFIDENTIAL                                                                                                                           APL-APPSTORE_06737772
                           Case 4:20-cv-05640-YGR Document 588-5 Filed 05/04/21 Page 8 of 30




      IAP test
      What we don’t know
                                                          Breakeven analysis
                117K

                                                                     117K                 x       TBD   x   85%
                                                          # of trials lost on App Store           LTV       Margin
                                 ?
                                                                                              =

                                                                    100K                  x       TBD   x   97.5%
                                                           # of trials gained on Web              LTV       Margin




               App Store        Web


                                                                                                               Apple Confidential–Internal Use Only




CONFIDENTIAL                                                                                                APL-APPSTORE_06737773
               Case 4:20-cv-05640-YGR Document 588-5 Filed 05/04/21 Page 9 of 30




      Netflix areas of concern



                                                                                     Apple Confidential–Internal Use Only




CONFIDENTIAL                                                                       APL-APPSTORE_06737774
                      Case 4:20-cv-05640-YGR Document 588-5 Filed 05/04/21 Page 10 of 30




      Netflix areas of concern



     Voluntary churn
     Free trial abuse
     Un-grandfathering
     Enabling promotions
     Cancellation API




                                                                                             Apple Confidential–Internal Use Only




CONFIDENTIAL                                                                               APL-APPSTORE_06737775
                  Case 4:20-cv-05640-YGR Document 588-5 Filed 05/04/21 Page 11 of 30




      Voluntary churn delta drivers




                                                                                         Apple Confidential–Internal Use Only




CONFIDENTIAL                                                                           APL-APPSTORE_06737776
                  Case 4:20-cv-05640-YGR Document 588-5 Filed 05/04/21 Page 12 of 30




      Voluntary churn rate delta




      0%



                                                                                         Apple Confidential–Internal Use Only




CONFIDENTIAL                                                                           APL-APPSTORE_06737777
                           Case 4:20-cv-05640-YGR Document 588-5 Filed 05/04/21 Page 13 of 30




      Free trial abuse

      • Trial activation spike began in Dec 2017 in select LatAm territories, primarily CO and later
        PY - peak counts reached 5-7K trials activated/day
      • Trial account credentials supported a fraudulent re-seller market

      • Device Check feature was socialized, met with some initial concerns from Netflix

      • Primary impact expressed was the artificial boost of Netflix’s reported subscriber counts

      • Netflix have implemented Device Check, and we have collectively disabled/suspended
        service for ~600K accounts
      • New ongoing free trial activation rates have stabilized at 250-350/day

      • Internally, commerce-based device/payment method limit checks on trial sign-up to
        prevent abuse have been scoped

                                                                                                  Apple Confidential–Internal Use Only




CONFIDENTIAL                                                                                    APL-APPSTORE_06737778
                         Case 4:20-cv-05640-YGR Document 588-5 Filed 05/04/21 Page 14 of 30




      Un-grandfathering
      • Legacy IAP skus/price points Netflix desires to move to higher price points

      • Have historically created new skus to increase prices for new subscribers to avoid
        customer churn
      • Piloted a notice-only flow for a set of 28 territories in January, moving ~3M
        customers to higher price points, 3 additional beginning early July affecting
        ~400k
      • Measured pilot churn rates were less than 1% higher than on-going rates

      • 6 remaining countries Netflix have raised to us: 1 is clearly consent (CA),
        remaining 5 (BR, BE, CO, CL, PO) we have a green light
      • Notice-only flow targeted for Nov 2018 for countries cleared by Legal

      • Still open on approach for handling countries requiring consent
                                                                                                Apple Confidential–Internal Use Only




CONFIDENTIAL                                                                                  APL-APPSTORE_06737779
                         Case 4:20-cv-05640-YGR Document 588-5 Filed 05/04/21 Page 15 of 30




      Enabling promotions


      • With promotions Netflix have run with partners (ex: T-Mobile in Fall 2017) there is
        currently no redemption functionality for existing App Store subscribers
      • Netflix wish to utilize these promotions to offer mid-subscription discounts/free
        service
      • Fairly complex to build out, especially where Apple collects commission

      • Listed priority feature in subscriptions pitch, not roadmapped/scheduled




                                                                                                Apple Confidential–Internal Use Only




CONFIDENTIAL                                                                                  APL-APPSTORE_06737780
                         Case 4:20-cv-05640-YGR Document 588-5 Filed 05/04/21 Page 16 of 30




      Cancellation API

      • Originally extended to Netflix in context of several custom APIs for original ATV
        partners
      • Netflix still have access to the API, though have expressed wanting access as a
        customer support tool to cancel subscriptions for customers who reach out
        through Netflix support channels to complain
      • Possible confusion at Netflix around access

      • Have reached out to us and expressed intent to use as recently as Fall 2017

      • Spot check shows limited use currently

      • Will need to monitor closely to see if usage spikes to disable access

                                                                                                Apple Confidential–Internal Use Only




CONFIDENTIAL                                                                                  APL-APPSTORE_06737781
               Case 4:20-cv-05640-YGR Document 588-5 Filed 05/04/21 Page 17 of 30




      What we’re doing & what we could
      do



                                                                                      Apple Confidential–Internal Use Only




CONFIDENTIAL                                                                        APL-APPSTORE_06737782
               Case 4:20-cv-05640-YGR Document 588-5 Filed 05/04/21 Page 18 of 30




      App Store commerce platform



                                                                                      Apple Confidential–Internal Use Only




CONFIDENTIAL                                                                        APL-APPSTORE_06737783
                             Case 4:20-cv-05640-YGR Document 588-5 Filed 05/04/21 Page 19 of 30




      What we’re doing
      • Access to custom APIs:
        -   Only select partners currently have access to APIs such as Modify Subscription
            Payment Request (Cancellation), Free Trial Preference, Extend Auto-Renew Date, etc.
      • Un-grandfathering workflow:
        -   Though manual, currently the lowest friction approach to increasing subscription price
            points
      • Platform enhancements:
        -   Updating functionality on our platform based directly on feedback from Netflix (i.e. -
            building commerce checks to limit free trial activation per payment method, device, etc).




                                                                                                    Apple Confidential–Internal Use Only




CONFIDENTIAL                                                                                      APL-APPSTORE_06737784
                            Case 4:20-cv-05640-YGR Document 588-5 Filed 05/04/21 Page 20 of 30




      What we could do


      • Continued build out & piloting of new commerce/platform features:
        -   Grace period + snapback
        -   Price consent improvements
        -   Subscriber discounts (early readiness to improve winback/save offers)
        -   Publish account information for Netflix decisioning (fraud signals, etc.)




                                                                                                   Apple Confidential–Internal Use Only




CONFIDENTIAL                                                                                     APL-APPSTORE_06737785
               Case 4:20-cv-05640-YGR Document 588-5 Filed 05/04/21 Page 21 of 30




      Business and Editorial



                                                                                      Apple Confidential–Internal Use Only




CONFIDENTIAL                                                                        APL-APPSTORE_06737786
                          Case 4:20-cv-05640-YGR Document 588-5 Filed 05/04/21 Page 22 of 30




      What we’re doing

      • More featuring than any other partner (35+ stories WW)

      • 12 coordinated WW stories for the year (7 to date)

      • 16.5M readers WW to date
        -   Estimated 330K downloads (2% conversation rate)
      • They review and approve all stories ahead of go-live

      • We deliver a list of participating countries and featuring
        dates for all global tentpoles
      • Weekly, monthly, and as-needed meetings

      • Direct relationship with all our regional teams

                                                                                                 Apple Confidential–Internal Use Only




CONFIDENTIAL                                                                                   APL-APPSTORE_06737787
                              Case 4:20-cv-05640-YGR Document 588-5 Filed 05/04/21 Page 23 of 30




      Most read




               3.73M WW readers                         2.06M WW readers                       1.4M WW readers

                                                                                                                 Apple Confidential–Internal Use Only




CONFIDENTIAL                                                                                                APL-APPSTORE_06737788
                            Case 4:20-cv-05640-YGR Document 588-5 Filed 05/04/21 Page 24 of 30




      A/B testing
      Featuring vs. no featuring
      • Two tests to date
        -   Jessica Jones (March): Germany and Mexico
        -   Lost in Space (April): France, Italy and Canada
      • Results
        -   Featuring yielded a 6-7% increase in download
            conversion rate
        -   No significant variance in 30-day LTV across the two
            groups for Lost in Space


                                                                                                   Apple Confidential–Internal Use Only




CONFIDENTIAL                                                                                     APL-APPSTORE_06737789
                               Case 4:20-cv-05640-YGR Document 588-5 Filed 05/04/21 Page 25 of 30




      What we could do
      • Continue coordinated featuring across iOS and Apple TV

      • Provide featuring performance data: impressions, story engagement, conversion
        rate, installs, etc.
      • Coordinated A/B testing on iOS

      • Personalization override for a set number of tentpoles yearly

      • Give them the power to determine what shows we feature

      • Apple TV bundle

      • Video partner program benefits including:
        -   Ability to up-sell non-IAP customers, taking 0% commission
        -   Billing flexibility to easily un-grandfather and cancel subscription charges
                                                                                                      Apple Confidential–Internal Use Only




CONFIDENTIAL                                                                                        APL-APPSTORE_06737790
               Case 4:20-cv-05640-YGR Document 588-5 Filed 05/04/21 Page 26 of 30




      Marketing



                                                                                      Apple Confidential–Internal Use Only




CONFIDENTIAL                                                                        APL-APPSTORE_06737791
                        Case 4:20-cv-05640-YGR Document 588-5 Filed 05/04/21 Page 27 of 30




      What we’re doing
      • Consistent marketing support to date via email and social media campaigns

      • 103 regional App Store email newsletters (since Oct. 2017)

      • 24 posts across Facebook and Twitter (since Oct. 2017)



      Newsletters promote multiple apps; Netflix app placement has varied




                                                                                               Apple Confidential–Internal Use Only




CONFIDENTIAL                                                                                 APL-APPSTORE_06737792
                            Case 4:20-cv-05640-YGR Document 588-5 Filed 05/04/21 Page 28 of 30




      What we could do
      • Co-funded marketing to drive customer acquisition at scale.
        -   Paid digital ads promoting the Netflix app
        -   A percentage of the App Store’s commission could be committed to
            reinvestment via Netflix Search Ads and paid digital acquisition
      • App Store email campaigns
        -   Dedicated emails promoting only the Netflix app
        -   Support in key international growth markets
      • Partnerships
        -   Carrier & payment partners for co-funded subscription offers
        -   Bundle offers (Netflix + Apple service)
                                                                                                   Apple Confidential–Internal Use Only




CONFIDENTIAL                                                                                     APL-APPSTORE_06737793
                            Case 4:20-cv-05640-YGR Document 588-5 Filed 05/04/21 Page 29 of 30




      What we could do
      • Apple Retail:
        -   Today @ Apple: US in-store events supporting IP launches
        -   Partner with retail marketing for placement of Netflix on appropriate Apple TV,
            iPad and iPhone demo devices
        -   Train retail employees on availability of Netflix for Apple TV, iPad and iPhone
            through internal communications platform
      • Apple.com:
        -   Work with product marketing to message Netflix where appropriate




                                                                                                   Apple Confidential–Internal Use Only




CONFIDENTIAL                                                                                     APL-APPSTORE_06737794
               Case 4:20-cv-05640-YGR Document 588-5 Filed 05/04/21 Page 30 of 30




                                     TM and © 2018 Apple Inc. All rights reserved.




CONFIDENTIAL                                                                         APL-APPSTORE_06737795
